Citation Nr: 1754688	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  07-13 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left hand disorder (claimed as residuals of a fracture of the left 5th finger), to include as secondary to service-connected cervical spine disability. 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


WITNESS AT HEARING ON APPEAL

Veteran 

INTRODUCTION

The Veteran served on active duty with the United States Army from November 1966 to March 1969. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  

In November 2010 and September 2016, the Board remanded the above claim for additional development. 

The Board has characterized the left 5th finger issue to more broadly encompass entitlement to service connection for any left hand disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that a left hand disorder is not related to service nor caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a left hand disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims, in substance, that his left hand disorder is due to his military service and/or his service-connected cervical spine disability.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The post-service records show that he has left hand disabilities.  Specifically, a private X-ray in May 1997 revealed degenerative changes of the distal interphalangeal joint (DIP) joint but no fracture or dislocation.  Thereafter, the record shows the Veteran had left cubital tunnel release for his ulnar nerve neuropathy in May 2007.  The March 2011 VA examiner also diagnosed him with left little finger sensory neuropathy.  Moreover, the Board finds that the Veteran is competent to report on the objective manifestations of this disorder, such as pain, limitation of motion, decreased grip strength, tingling, and numbness because it comes to him via their own senses.  See Davidson.  Furthermore, the Board notes that a January 1969 service treatment record reported that the Veteran had caught his left hand in a door. 

However, the same January 1969 service treatment record initially reported that the Veteran injured his right, not his left, hand.  Moreover, it noted that the Veteran did not have pain or crepitus with movement of the hand/fingers.  It also did not diagnosis a disability.  Tellingly, all the Veteran's other service treatment records, including the March 1969 separation examination, are negative for a left hand injury, symptoms of a left hand disorder, such as pain, lost motion, tingling numbness, or a diagnosis of a left hand disorder despite the report of a possible injury in January 1969.  See 38 C.F.R. § 3.303(a).  

The record also does not show the Veteran being diagnosed with arthritis in his left hand in the first post-service year.  38 C.F.R. §§ 3.307, 3.309.  Similarly, the record does not show that the Veteran had a continued problem with a left hand disorder in and since service.  See 38 C.F.R. § 3.303(b).  In fact, as reported above, service treatment records except the January 1969 record, are negative for complaints, diagnoses, or treatment for a left hand disorder.  Likewise the post-service record is negative for a history, complaints, and/or a diagnosis of a left hand disorder until 1997.  See, e.g., left hand X-ray dated in May 1997.  Further, the record is negative for competent and credible medical evidence showing a relationship between the Veteran's post-service left hand disorders and his military service.  

Lastly, the record is negative for competent and credible medical evidence showing his left hand disorders were caused or aggravated by his service-connected cervical spine disability.  See 38 C.F.R. § 3.310; Allen.  In fact, at the post-remand VA examinations in March 2011 and June 2017 which were held for the express purpose of ascertaining the origins or etiology of the Veteran's left hand disorders both examiners after a review of the record on appeal and an examination of the Veteran opined that it was not due to his military service and the June 2017 examiner opined that it was not secondary to his service-connected cervical spine disability.  These medical opinions are also not contradicted by any other medical evidence of record.  

The Veteran is not competent to provide this missing nexus opinions because he does not have the required medical expertise to provide answers to these complex medical questions.  See Davidson.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left hand disorder and his claim is denied on a direct and secondary basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left hand disorder is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


